Citation Nr: 1426442	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In May 2010, the Board remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 

REMAND

On VA examination in June 2010, the opinion regarding the claim of service connection for a bilateral hearing loss disability is inadequate to determine the onset of the disability, and  further development under the duty to assist is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the current bilateral hearing loss disability as shown on VA examinations in August 2007 and in June 2010 is related to noise exposure to artillery fire in service?   


In formulating the opinion, the VA examiner is asked to consider the following significant facts of the case:  

The Veteran states that his last noise exposure during service occurred in December 1967, the month after he underwent his separation medical examination in November 1967 and the month prior to his discharge from service in January 1968. 

The Veteran denied hearing complaints in 1997 when undergoing functional assessments in conjunction with his initial application for Social Security Administration (SSA) benefits. 

The first diagnosis of hearing loss was on VA audiological examination in August 2007, at which time the Veteran was 61 years old. 

The VA examiner is also asked to comment on the whether the audiological findings on VA examinations in August 2007 and in June 2010 are consistent with sensorineural hearing loss due to noise exposure in service as the puretone thresholds were below 30 decibels, except at 4000 Hertz in the right ear in August 2007, and the speech recognition scores were 84 percent in the right ear and 72 percent in the left ear in June 2010.








If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss unrelated to noise exposure in service, such as occupational or recreational noise exposure, age, or hearing loss presented in a manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be available to the VA examiner for review.   

2.  After the development is completed, adjudicate the claim of service connection for a bilateral hearing loss disability.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



